DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of DE102020132833.8 filed on 12/09/2020 has been received by the office on 02/07/2022.
Claim Objections
Claims 1 and 11-14 are objected to because of the following informalities
Regarding claims 1 and 11, the claims recites features “HF emitter” and “HF receiver” which renders the claim indefinite, as “HF” appears to be an acronym which neither the specification nor the claims define.
Chinese Patent Document CN113873706A which appears to be in the same patent family, reveals “HF emitter” and “HF receiver” is equivalent to “high-frequency emitter” and “high-frequency receiver” respectively. 
For the purpose of compact prosecution, the examiner is interpreting the claim term “HF emitter” and “HF receiver” as “high-frequency emitter” and “high-frequency receiver” respectively, and that it is operating in the range of 3-30Mhz as defined by ITU and IEEE radio regulations. 
Regarding claims 11-14, the claims includes letter listing and they are not a proper way to indicate indentations in the claims. (See 37 C.F.R. 1.75(i) and MPEP 608.01(m))
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0270424A1 hereinafter “Van” in view of US2016/0138824A1 hereinafter “Patel” 
Regarding claim 1, Van discloses a lighting device (¶25L4-6: lamppost [LP1] comprise a lighting unit [LI1] and a sensing and communication unit [SC1]) comprising: 
5a lighting source (¶25L4-6: lamppost [LP1] comprise a lighting unit [LI1])  configured to generate light (inherently disclosed, lighting unit generate light); 
a radar sensor (¶38L9-11: the radar transmitter [TX] and radar receiver [RX] jointly constitute a radar detector) configured to detect presence information (¶32L1-14: sensing and communication unit [SC] detects an object from radiation), the radar sensor comprising 
at least one HF emitter (¶38L9-11: the radar transmitter [TX] ) and at least one HF receiver (¶38L9-11: radar receiver [RX]) configured for use as a communication channel for transmitting data with one or more other lighting devices (¶69-73: steps [S5-S7 describes using radar transmission to establish probing and generate probing results list]; and 
10control electronics configured to control the lighting source based on at least one of the presence information and the data transmitted. (¶31L1-19: [SC] of lamppost [LP] detect object and produces a given amount of light and informs the SC of another [SC] and [LP] of this)
Van does not explicitly disclose the transmitter/receiver are operating in “HF” (see claim objection above for examiner’s interpretation of the claim), however, Van discloses the frequency may be defined and modified. (¶42L1-13: the controller [CT] may control radar transmission frequency) 
Patel discloses a communication frequency band of 1-30 Mhz (¶41L1-4: high frequency radio signal in the band of 1 -30 Mhz) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to configured the radar transmission frequency to be within the HF band as disclosed by Patel. 
One of ordinary skill in the art would’ve been motivated because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, Van in view of Patel hereinafter “Van/Patel” discloses in Van the lighting device according to claim 1, wherein:
the radar sensor is further configured to detect at least one of direction information and 15speed information pertaining to at least one person; and the control electronics are further configured to control the lighting source based on at least one of the direction information and the speed information. (¶31L1-19: [LP2] detects the object [OB] is moving towards [LP5]; [SC2] of [LP2] may inform [SC5] of this fact; in response [SC5] of [LP5] may cause the lighting unit {LI5} to operate in active mode) 
30 Regarding claim 6, Van/Patel discloses in Van the lighting device according to claim 1, further comprising 
a communication module configured for wireless communication via at least one of a ZigBee protocol, a DALI protocol, a Bluetooth protocol, and a Wi-Fi protocol. (¶39L1-14: [SC] further comprises a [CIF]; the [CIF] operate with a short-range wireless communication protocol such as Bluetooth or Zigbee)
5 	Regarding claim 8, Van/Patel discloses the lighting device according to claim 1
	Van/Patel does not explicitly disclose: 
the lighting device is further configured to be assembled in a modular manner.  
Van shows in Fig.2 for example each component is separate from each other, in the form of individual components. Therefore, implies each component is modular and when assembled together will from the device. Furthermore, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
20Regarding claim 11,  Regarding claim 11, Van discloses a method of operating a system (¶25L1-2: a lighting system) comprising 
a first lighting device (¶25L2-3: lamppost [LP1- LP5]) and a second lighting device (¶25L2-3: lamppost [LP1- LP5]), wherein the first lighting device and the second lighting device each comprise 
(a) a lighting source (¶25L4-6: lamppost [LP1] comprise a lighting unit [LI1])  configured to generate light (inherently disclosed, lighting unit generate light), 
(b) a radar sensor (¶38L9-11: the radar transmitter [TX] and radar receiver [RX] jointly constitute a radar detector) configured to detect presence information (¶32L1-14: sensing and communication unit [SC] detects an object from radiation), the radar sensor comprising at least one HF emitter (¶38L9-11: the radar transmitter [TX] ) and at least one HF receiver (¶38L9-11: radar receiver [RX]) configured for use as a communication channel for transmitting data with one or more other lighting devices (¶69-73: steps [S5-S7 describes using radar transmission to establish probing and generate probing results list]) and 
(c) control electronics configured to control the lighting source based on at least one of the presence information and the data transmitted (¶31L1-19: [SC] of lamppost [LP] detect object and produces a given amount of light and informs the SC of another [SC] and [LP] of this) 
the method comprising: 
detecting the presence information with the radar sensor of at least one of the first lighting device and the second lighting device; 30transmitting data between the first lighting device and the second lighting device; and controlling at least one of the first lighting device and the second lighting device via the control electronics of at least one of the first lighting device and the second lighting device based at least in part on the transmitted data.  (¶31L1-19: [LP2] detects the object [OB] is moving towards [LP5]; [SC2] of [LP2] may inform [SC5] of this fact; in response [SC5] of [LP5] may cause the lighting unit {LI5} to operate in active mode)
Claims 3-5, 7, 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van/Patel further in view of US2016/0105943A1 hereinafter “Recker” 
Regarding claim 3, Van/Patel discloses the lighting device according to claim 1, 
Van/Patel does not explicitly disclose; 
a sensor system 20configured to detect at least one sensor signal.  
Recker discloses in Fig.6 for example, a lighting device comprising a sensor to detect at least one sensor signal. (¶119L1-16: a wireless light module includes a passive infrared sensor; ¶125L15-21: any type of sensor can be utilized such as pressure sensor, light sensor) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lamppost disclosed by Van to include the sensor system disclosed by Recker.  
One of ordinary skill in the art would’ve been motivated because it allows the lamppost to turn on, off or change light intensity based on sensor inputs (Recker ¶17L114-17)
Regarding claim 4, Van/Patel further in view of Recker hereinafter “Van/Patel/Recker” discloses in Recker the lighting device according to claim 3, wherein 
the sensor system comprises an air pressure sensor configured to detect a current air pressure. (¶137L1-6: input from a sensor, a condition within an environment can be monitored; the condition can relate to pressure)
25 Regarding claim 5, Van/Patel/Recker discloses in Recker the lighting device according to claim 3, wherein:
 the sensor system comprises a daylight sensor (¶16L8-9: light intensity based on the ambient light level detected by a light sensor); and the control electronics are further configured for use in dimming the lighting source based on detected daylight. (¶16L11-15: adjust the light intensity of the LED light source based on light detected at the light sensor) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lamppost disclosed by Van to include the light sensor system disclosed by Recker.  
One of ordinary skill in the art would’ve been motivated because it allows the lamppost to turn on at night and turn off during the day in order to save electricity. 
Regarding claim 7, Van/Patel lighting device according to claim 1, 
Van/Patel does not explicitly disclose:
the control electronics are further configured for use in changing at least one of a color temperature and a color of the lighting source.  
Recker discloses, a lighting device comprising
the control electronics are further configured for use in changing at least one of a color temperature and a color of the lighting source. (¶95L13-20: LEDs may include red, green and blue LEDs and the mixed color may include number of colors. Regardless of whether the LEDs are of different colors, controlling the intensity of one or more LEDs via PWM provides power savings, dimming and so on.) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lamppost disclosed by Van to include the different color LEDs disclosed by Recker.  
One of ordinary skill in the art would’ve been motivated because it allows the lamppost to generate different color output lights for different applications. 
Regarding claim 9, Van/Patel discloses a system (Van ¶25L1-2: a lighting system) comprising a first lighting device (Van ¶25L2-3: lamppost [LP1- LP5]) and a second lighting device (Van ¶25L2-3: lamppost [LP1- LP5]) each configured according to claim 1 (as rejected in claim 1 above), wherein: 
Van/Patel does not explicitly disclose: 
10the first lighting device further comprises a sensor system configured to detect environmental information; and the control electronics of the first lighting device are further configured to control the second lighting device based at least in part on the environmental information.  
Recker discloses in Fig.6 for example, a lighting device comprising  
a sensor system configured to detect environmental information (¶16L8-9: light intensity based on the ambient light level detected by a light sensor); and the control electronics of the first lighting device are further configured to control the second lighting device based at least in part on the environmental information. (¶125L1-15: the interface component can receive an input from sensor; ¶136L1-20: emitting light in accordance with a wireless input; an input can be obtained from sensor, differing device)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lampposts disclosed by Van to operate in the way described by Recker. 
One of ordinary skill in the art would’ve been motivated because it allows the lamppost to all operate under the same sensor readings, without requiring individual sensors at each location, reducing cost.  
15 Regarding claim 10, Van/Patel/Recker discloses in Van the system according to claim 9, wherein 
each of the first lighting device and the second lighting device further comprises a communication module configured such that communication between the first lighting device and the second lighting device occurs at least in part via the communication module.  (¶39L1-14: [SC] further comprises a [CIF]; the [CIF] operate with a short-range wireless communication protocol such as Bluetooth or Zigbee)
Regarding claim 12, Van/Patel disclose the method according to claim 11, 
Van/Patel does not explicitly disclose: 
the first lighting device further comprises (d) a sensor system, and wherein the method further comprises: determining environmental information via the sensor system; generating data based on the environmental information; 5transmitting a control signal to the control electronics of the second lighting device; and controlling the second lighting device via the control electronics of the second lighting device.  
Recker discloses in Fig.6 for example, a lighting device comprising  
the first lighting device further comprises (d) a sensor system, (¶16L8-9: light intensity based on the ambient light level detected by a light sensor); and wherein the method further comprises: determining environmental information via the sensor system; generating data based on the environmental information (¶16L8-9: light intensity based on the ambient light level detected by a light sensor); 5transmitting a control signal to the control electronics of the second lighting device; and controlling the second lighting device via the control electronics of the second lighting device.  (¶125L1-15: the interface component can receive an input from sensor; ¶136L1-20: emitting light in accordance with a wireless input; an input can be obtained from sensor, differing device)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lampposts disclosed by Van to operate in the way described by Recker. 
One of ordinary skill in the art would’ve been motivated because it allows the lamppost to all operate under the same sensor readings, without requiring individual sensors at each location, reducing cost.  
Regarding claim 13, Van/Patel disclose the method according to claim 11, 
Van/Patel does not explicitly disclose: 
each of the first lighting device and 10the second lighting device further comprises (d) a sensor system, and wherein the method further comprises: determining environmental information via the respective sensor system of the first lighting device and the second lighting device; generating data based on the environmental information; 15transmitting a control signal to the other of the first lighting device and the second lighting device; and controlling at least one of the first lighting device and the second lighting device via the respective control electronics based at least in part on the transmitted control signal.  
Recker discloses in Fig.6 for example, a lighting device comprising  
each of the first lighting device and 10the second lighting device further comprises (d) a sensor system (¶16L8-9: light intensity based on the ambient light level detected by a light sensor), and wherein the method further comprises: determining environmental information via the respective sensor system of the first lighting device and the second lighting device; generating data based on the environmental information (¶16L8-9: light intensity based on the ambient light level detected by a light sensor); 15transmitting a control signal to the other of the first lighting device and the second lighting device; and controlling at least one of the first lighting device and the second lighting device via the respective control electronics based at least in part on the transmitted control signal.  (¶125L1-15: the interface component can receive an input from sensor; ¶136L1-20: emitting light in accordance with a wireless input; an input can be obtained from sensor, differing device)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Van/Patel in view of US2016/0105943A1 hereinafter “Recker” further in view of US2018/0132335 hereinafter “Jonsson” 
Regarding claim 14, Van/Patel discloses the method according to claim 11, 
Van/Patel does not explicitly disclose: 
each of the first lighting device and the second lighting device further comprises (d) an air pressure sensor, and wherein the method further comprises: determining an air pressure value via the respective air pressure sensors of the first 25lighting device and the second lighting device; mutually transmitting the respective air pressure values; comparing the respective air pressure values; and identifying relative positioning of the first lighting device and the second lighting device with respect to each other by comparing an air pressure value which was 30self-determined with an air pressure value which was transmitted.
Recker discloses in Fig.6 for example, a lighting device comprising  
a sensor system configured to detect environmental information (¶137L1-6: input from a sensor, a condition within an environment can be monitored; the condition can relate to pressure)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lampposts disclosed by Van to operate in the way described by Recker. 
One of ordinary skill in the art would’ve been motivated because it allows the lamppost to all operate under the same sensor readings, without requiring individual sensors at each location, reducing cost.  
	Van/Patel/Recker does not explicitly disclose: 
determining an air pressure value via the respective air pressure sensors of the first 25lighting device and the second lighting device; mutually transmitting the respective air pressure values; comparing the respective air pressure values; and identifying relative positioning of the first lighting device and the second lighting device with respect to each other by comparing an air pressure value which was 30self-determined with an air pressure value which was transmitted.
	Jonsson disclose a system wherein the system uses barometric pressure sensors to determine the which floor an luminaries is located. (¶19L1-9: based on the ambient air pressure, an altitude in which the controllable luminaire device is arranged, may be determined for example in which floor of a building the controllable luminaire device is arranged) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to utilize the pressure sensor reading disclosed by Recker to determine the altitude/floor of the luminaries as disclosed by Jonsson.  
One of ordinary skill in the art would’ve been motivated because it allow the system to commission the lights into related groups, even when they are located on different levels. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 11, 2022